Exhibit 10.4

 

 

PHATHOM PHARMACEUTIALS, INC.

2019 INCENTIVE AWARD PLAN

 

PERFORMANCE STOCK UNIT GRANT NOTICE

 

Capitalized terms not specifically defined in this Performance Stock Unit Grant
Notice (the “Grant Notice”) have the meanings given to them in the 2019
Incentive Award Plan (as amended from time to time, the “Plan”) of Phathom
Pharmaceuticals, Inc. (the “Company”).

 

The Company hereby grants to the participant listed below (“Participant”) the
Performance Stock Units described in this Grant Notice (the “PSUs”), subject to
the terms and conditions of the Plan and the Performance Stock Unit Agreement
attached hereto as Exhibit A (the “Agreement”), both of which are incorporated
into this Grant Notice by reference.

 

Participant:

[Insert Participant Name]

 

 

Grant Date:

[Insert Grant Date]

 

 

Number of PSUs:

[Insert Number of PSUs]

 

 

Vesting Schedule:

Subject to the Participant’s continued service, 100% of the PSUs shall vest upon
the FDA’s approval of vonoprazan for Erosive Esophagitis (the “Performance
Goal”); provided, that, the FDA has previously approved vonoprazan for H.
Pylori, or concurrently approves vonoprazan for H.  Pylori with the approval of
vonoprazan for Erosive Esophagitis; and provided, further, that Participant has
not experienced a Termination of Service prior to such vesting date.

 

 

 

In addition, the PSUs will vest in full upon the occurrence of a Change in
Control, provided that Participant has not experienced a Termination of Service
prior to the date of such Change in Control. Notwithstanding anything to the
contrary contained in any employment agreement or offer letter between
Participant and the Company or any Subsidiary, the PSUs shall not be eligible
for vesting on an accelerated basis pursuant to the terms of any such employment
agreement or offer letter.

 

By electronically accepting this document, Participant agrees to be bound by the
terms of this Grant Notice, the Plan and the Agreement. Participant has reviewed
the Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement. Participant has been provided with a copy or electronic access to a
copy of the prospectus for the Plan. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, this Grant Notice or
the Agreement.

 

--------------------------------------------------------------------------------

 

 

PHATHOM PHARMACEUTICALS, INC.

 

PARTICIPANT

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

2

 

--------------------------------------------------------------------------------

 

EXHIBIT A

PERFORMANCE STOCK UNIT AGREEMENT

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

 

ARTICLE I.

GENERAL

 

1.1Award of PSUs. The Company has granted the PSUs to Participant effective as
of the grant date set forth in the Grant Notice (the “Grant Date”). Each PSU
represents the right to receive one Share, as set forth in this Agreement.
Participant will have no right to the distribution of any Shares until the time
(if ever) the PSUs have vested.

 

1.2Incorporation of Terms of Plan. The PSUs are subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan will control.

 

1.3Unsecured Promise. The PSUs will at all times prior to settlement represent
an unsecured Company obligation payable only from the Company’s general assets.

 

ARTICLE II.

VESTING; FORFEITURE AND SETTLEMENT

 

2.1Vesting; Forfeiture. The PSUs will vest according to the vesting schedule in
the Grant Notice (the “Vesting Schedule”). In the event of Participant’s
Termination of Service for any reason, all unvested PSUs will immediately and
automatically be cancelled and forfeited, except as otherwise determined by the
Administrator or provided in a binding written agreement between Participant and
the Company. Unless and until the PSUs have vested in accordance with the
Vesting Schedule set forth in the Grant Notice, Participant will have no right
to any distribution with respect to such PSUs.

 

2.2Settlement.

 

(a)PSUs will be paid in Shares as soon as administratively practicable after the
vesting of the applicable PSU, but in no event more than sixty (60) days after
the applicable vesting date. Notwithstanding the foregoing, the Company may
delay any payment under this Agreement that the Company reasonably determines
would violate Applicable Law until the earliest date the Company reasonably
determines the making of the payment will not cause such a violation (in
accordance with Treasury Regulation Section 1.409A-2(b)(7)(ii)), provided the
Company reasonably believes the delay will not result in the imposition of
excise taxes under Section 409A.

 

(b)All distributions shall be made by the Company in the form of whole shares of
Common Stock.

 

(c)Neither the time nor form of distribution of Shares with respect to the PSUs
may be changed, except as may be permitted by the Administrator in accordance
with the Plan and Section 409A of the Code and the Treasury Regulations
thereunder.

 

A-1

--------------------------------------------------------------------------------

 

ARTICLE III.

TAXATION AND TAX WITHHOLDING

 

3.1Representation. Participant represents to the Company that Participant has
reviewed with Participant’s own tax advisors the tax consequences of this Award
and the transactions contemplated by the Grant Notice and this Agreement.
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.

 

 

3.2

Tax Withholding.

 

(a)The Company shall not be obligated to deliver any certificate representing
Shares issuable with respect to the PSUs to Participant or his or her legal
representative unless and until Participant or his or her legal representative
shall have paid or otherwise satisfied in full the amount of all federal, state,
local and foreign taxes applicable with respect to the taxable income of
Participant resulting from the vesting or settlement of the PSUs, the
distribution of the Shares issuable with respect thereto, or any other taxable
event related to the PSUs (the “Tax Withholding Obligation”).

 

(b)Participant may elect to satisfy the Tax Withholding Obligation as provided
in Section 9.5 of the Plan. Unless Participant elects to satisfy the Tax
Withholding Obligation by one of the means described in Section 9.5 of the Plan,
the Company has the right and option, but not the obligation, to treat
Participant’s failure to provide timely payment in accordance with the Plan of
any withholding tax arising in connection with the PSUs as Participant’s
election to satisfy all or any portion of the withholding tax by requesting the
Company retain Shares otherwise issuable under the Award.

 

(c)Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the PSUs, regardless of any
action the Company or any Subsidiary takes with respect to any tax withholding
obligations that arise in connection with the PSUs. Neither the Company nor any
Subsidiary makes any representation or undertaking regarding the treatment of
any tax withholding in connection with the awarding, vesting or payment of the
PSUs or the subsequent sale of Shares. The Company and the Subsidiaries do not
commit and are under no obligation to structure the PSUs to reduce or eliminate
Participant’s tax liability.

 

ARTICLE IV.

OTHER PROVISIONS

 

4.1Award Not Transferable. Without limiting the generality of any other
provision hereof, the Award shall be subject to the restrictions on
transferability set forth in Section 9.1 of the Plan.

 

4.2Adjustments. Participant acknowledges that the PSUs and the Shares subject to
the PSUs are subject to adjustment, modification and termination in certain
events as provided in this Agreement and the Plan.

 

4.3Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number. Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant
(or, if Participant is then deceased, to the Designated Beneficiary) at
Participant’s last known mailing address, email address or facsimile number in
the Company’s personnel files. By a notice given pursuant to this Section,
either party may designate a different address for notices to be given to that
party. Any notice will be deemed duly given when actually received, when sent by
email, when sent by certified mail (return receipt requested) and deposited with
postage prepaid in a post office or branch post office regularly maintained by
the United States Postal Service, when delivered by a nationally recognized
express shipping company or upon receipt of a facsimile transmission
confirmation.

 

4.4Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

 

A-2

--------------------------------------------------------------------------------

 

4.5Conformity to Securities Laws. Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all Applicable Laws and, to the extent Applicable Laws permit, will be
deemed amended as necessary to conform to Applicable Laws.

 

4.6Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement will inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in this Agreement or the Plan, this Agreement
will be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

4.7Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of  the Plan or this Agreement, if Participant is subject to Section
16 of the Exchange Act, the Plan, the Grant Notice, this Agreement and the PSUs
will be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3) that are requirements for the application of such exemptive rule. To
the extent Applicable Laws permit, this Agreement will be deemed amended as
necessary to conform to such applicable exemptive rule.

 

4.8Entire Agreement. The Plan, the Grant Notice and this Agreement (including
any exhibit hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.

 

4.9Agreement Severable. In the event that any provision of the Grant Notice or
this Agreement is held illegal or invalid, the provision will be severable from,
and the illegality or invalidity of the provision will not be construed to have
any effect on, the remaining provisions of the Grant Notice or this Agreement.

 

4.10 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the PSUs, and rights no greater
than the right to receive the Shares as a general unsecured creditor with
respect to the PSUs, as and when settled pursuant to the terms of this
Agreement.

 

4.11Not a Contract of Employment. Nothing in the Plan, the Grant Notice or this
Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes with or restricts in any
way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

 

4.12Counterparts. The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which will be deemed an original and all of which together will constitute one
instrument.

 

A-3

--------------------------------------------------------------------------------

 

4.12Section 409A.

 

(a)Notwithstanding any other provision of the Plan, this Agreement or the Grant
Notice, the Plan, this Agreement and the Grant Notice shall be interpreted in
accordance with, and incorporate the terms and conditions required by, Section
409A of the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Grant Date, “Section
409A”). The Administrator may, in its discretion, adopt such amendments to the
Plan, this Agreement or the Grant Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
to comply with the requirements of Section 409A.

 

(b)This Agreement is not intended to provide for any deferral of compensation
subject to Section 409A of the Code, and, accordingly, the Shares issuable
pursuant to the PSUs hereunder shall be distributed to Participant no later than
the later of: (A) the fifteenth (15th) day of the third month following
Participant’s first taxable year in which such PSUs are no longer subject to a
substantial risk of forfeiture, and (B) the fifteenth (15th) day of the third
month following first taxable year of the Company in which such PSUs are no
longer subject to substantial risk of forfeiture, as determined in accordance
with Section 409A and any Treasury Regulations and other guidance issued
thereunder.

 

4.13Governing Law. The provisions of the Plan and all Awards made thereunder,
including the PSUs, shall be governed by and interpreted in accordance with the
laws of the State of Delaware, disregarding choice-of-law principles of the law
of any state that would require the application of the laws of a jurisdiction
other than such state.

 

* * * * *

A-4